G:        D
                                                                                                                                   APPEALS

                                                                                                                   2014 FEB 20       AM 9: 25
         IN THE COURT OF APPEALS OF THE STATE OF W.                                                                NGTN
                                                                                                                   ST)VNV        VI S "   OTO; N?
                                                         DIVISION II
                                                                                                                                     Y
STATE OF WASHINGTON,                                                                          No. 43444 -0 -II


                                         Respondent,


           lp#



MICHAEL DAVID COLLINS, II,                                                        UNPUBLISHED OPINION


                                         I1




           LEE; J. —    Clark County charged Michael David Collins II with felony failure to register

as   a   sex     offender   between     January     1,    2009      and   March 4, 2009.              However, Clark County

negotiated a plea bargain based on the legal fiction that Collins committed the offenses in 2006,


and      Collins   pleaded    guilty.    Later, Skamania County charged Collins with felony failure to

register as a sex offender         between      February      4, 2009     and   February       9, 2009.    A jury found Collins

guilty    of   Skamania     County' s felony failure          to   register charge.           Collins appeals arguing that his

conviction violates          double     jeopardy.        We    agree.     Accordingly, we reverse and remand for

Collins' s Skamania County conviction to be dismissed with prejudice.

                                                              FACTS


           On December 5, 2008, Collins was released from Clark County jail and registered his

address     as required      by   RCW 9A.44. 130.             On December 29, 2008, the Clark County Sheriff' s

Office     received    information that Collins           was no     longer     living   at   his   registered address.    In early

February         2009, Collins    was    camping in the Dougan Falls                area       in Skamania    County.      State v.


Collins,    noted at    162 Wn.    App.       1051 ( 2011).        Collins did   not register as       transient   with   Skamania
No. 43444 -0 -II



County Sheriff' s' Office, nor did he inform. Clark County Sheriff' s Office of a change of

residential address as required by the failure to register statute.

          On March 13, 2009, the State charged Collins with failure to register as a sex offender


between        January   1, 2009,   and   March 4, 2009 in Clark       County. In the Clark County case, the

State negotiated a plea bargain based on a legal fiction that allowed Collins to plead guilty to

failing   to   register as a sex offender     in 2006,   rather   than the   actual offense   dates in 2009. Collins


accepted the plea bargain and pleaded guilty to amended charges of failure to register as a sex

offender in 2006, rather than the 2009 dates that the State charged in the original information.

           On December 15, 2011, the State charged Collins with failure to register as a sex


offender       between   February    4, 2009,   and   February 9,    2009 in Skamania         County.    On that same


day, the trial court heard arguments on Collins' s motion to dismiss the failure to register charge

in Skamania County. Collins argued that the Skamania County charge violated double jeopardy.

The State       argued   that   double    jeopardy   was not violated    because ( 1)   Collins was convicted of


failing to register in Clark County in 2006, not the dates charged in Skamania County, and ( 2)

based on the unit of prosecution for failure to register as a sex offender, Collins' s failure to

register   in Skamania       was a separate offense       from his failure to      register   in Clark   County.   The


trial court denied Collins' s motion to dismiss. A jury found Collins guilty of failing to register as

a sex offender in Skamania County. Collins appeals.




                                                            2
No. 43444 -0 -II




          Collins argues that the trial court erred by denying his motion to dismiss because his

conviction violates double jeopardy. We agree.

          The State concedes that although Collins' s Clark County conviction was for failing to

register in 2006, the 2006 date was merely a legal fiction and was a negotiated settlement with

respect   to the     charges     that he failed to    register   in Clark     County   in 2009.    However, while the


State concedes that the Skamania County charge encompassed the same time period within

which Collins was charged and convicted in Clark County, it argues that the unit of prosecution

for failure to register as a sex offender allows a defendant to be guilty of failing to register in two

counties      at   the   same    time.   We hold that the failure to register statute does not allow for a


defendant to be guilty of failing to register in two different counties in the same time period.

             This   court reviews questions of         statutory interpretation de       novo.    State v. Bunker, 169
Wash. 2d 571, 577, 238 P.3d 487 ( 2010).                The inquiry begins by examining the plain language of

the   statute   to discern      and give effect   to the legislature'   s   intent. Bunker, 169 Wash. 2d      at   577 -78. In


State   v.    Peterson, 168 Wash. 2d 763, 230 P.3d 588 ( 2010), our Supreme Court clarified the


interpretation of the failure to register statute, RCW 9A.44. 130, as it relates to the unit of


prosecution.        In Peterson, the defendant argued that the failure to register statute was essentially

an alternative -
               means crime because each specified residential designation, and the associated


registration        deadlines,     created different means of committing failure to register each with

specific elements         that the State    was required     to      prove. 168 Wash. 2d    at   769 -70.   Our Supreme


Court rejected this argument and held that the failure to register statute was not an alternative


means crime. Peterson, 168 Wash. 2d at 769 -71.




                                                                 3
No. 43444 -0 -II



         Although Peterson is not dispositive of the issue presented here, it provides guidance on


resolving this issue. Here, the relevant portion of RCW 9A.44. 130 provides:

         If any person required to register pursuant to this section moves to a new county,
         the person must register with that county sheriff within three business days of
         moving. Within three business days, the person must also provide, by certified
         mail, with return receipt requested or in person, signed written notice of the
         change of address in the new county to the county sheriff with whom the person
         last registered.


RCW 9A.44. 130( 4)( b).             Under the State' s theory, Collins committed failure to register in Clark

County in 2009, by failing to provide the Clark County Sheriff's Office with proper notice of his

move     to Skamania         County.     Then Collins committed failure to register in Skamania County

during the same time period by failing to give notice to the Skamania County Sheriff's Office

that he had       moved      into Skamania     County. This theory does not comport with our Supreme

Court' s reasoning in Peterson.            The State' s theory essentially interprets RCW 9A.44. 130 as an

alternative means crime, an            interpretation that     our   Supreme Court explicitly   rejected.   Peterson,
168 Wash. 2d       at   771 ( " We hold that the failure to register is not an alternative means crime. ").


         Further, in Peterson, our Supreme Court stated that residential status was not an element


of   failure to      register. "[   I] t is possible to prove that a registrant failed to register within any

applicable deadline without having to specify the registrant' s particular residential status."

Peterson, 168 Wash. 2d at 772. Thus, the State must only prove that the defendant failed to register

within    any   required      deadline,    which   is   what   happened in Peterson. 168 Wash. App. at 772.

Similarly, the question here is not which specific notification requirement Collins was required

to comply with, but rather whether Collins failed to register by failing to comply with any

notification requirement at all.




                                                               M
No. 43444 -0 -II



        Here, Collins had moved from his registered address and did not give the statutorily-

required notice    to any county   sheriff' s office   regarding his location.   The failure to provide any

notice in compliance with the statute was the conduct resulting in the crime of failure to register,

and he was already convicted in Clark County of failing to provide notice of his move for the

same   time   period charged    in Skamania   County. Accordingly, the trial court erred by deciding

that the Skamania County charge was a distinct unit of prosecution that did not violate double

jeopardy. We reverse the trial court' s decision denying Collins' s motion to dismiss and remand

this case to dismiss Collins' s Skamania County conviction with prejudice.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.



                                                                                  i


                                                                                 Lee. J.




                                                         E